Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
26, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00540 -CV
____________
 
IN RE LEE S. MARTIN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
10, 2007, relator Lee S. Martin filed an amended petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the amended
petition, relator asks this court to compel the Honorable Mike Wood, presiding
judge of Probate Court #2 of Harris County, Texas (1) to withdraw his June 28,
2007 order requiring relator to vacate certain real property and (2) to enter
an order setting aside said property for relator=s use and benefit under Section 271
of the Texas Probate Code.  Tex. Prob.
Code Ann. ' 271 (Vernon 1993).




After
having considered the petition and the response of real party in interest Karen
Duke, Administrator With Will Annexed of the Estate of Ethel Constance Bodman
Martin, we conclude that relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s amended petition for writ of
mandamus and lift our July 11, 2007 order staying Respondent=s June 28, 2007 order (entered in
Case No. 337,132, styled In re: Estate of Ethel Constance Bodman Martin,
Deceased in Probate Court Number Two of Harris County, Texas compelling
relator and his wife to vacate the premises of 5706 Beechnut Drive, Houston,
Texas 77074).
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 26, 2007.
Panel consists of Chief Justice
Hedges and Justices Hudson and Guzman.